                                                                                                           FILED
                                                                                              3/26/2021 10:56 AM
                                                                                                  FELICIA PITRE
                                  Filed 04/21/21 Exhibit
Case 3:21-cv-00918-L Document 1-4 DC-21-03866            "A"7 PageID
                                                 Page 1 of                             11
                                 CAUSE NO. _________                                            DISTRICT CLERK
                                                                                            DALLAS CO., TEXAS
                                                                                        Paula Mountique DEPUTY

JAMILA MOSI,                           §         IN THE DISTRICT COURT
                                       §
       Plaintiff,                      §
                                       §
                                             101st
v.                                     §       ____ JUDICIAL DISTRICT
                                       §
VALET LIVING, L.L.C.,                  §
                                       §
       Defendant.                      §         DALLAS COUNTY, TEXAS


                       PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE:

       COMES NOW, Jamila Mosi (“Plaintiff”) and files this Original Petition

complaining of Valet Living, LLC (“Defendant”) and for cause of action would

respectfully show the court the following:

                                                     I.

                               DISCOVERY CONTROL PLAN

 1.01 Plaintiff intends to conduct discovery under Level 3 pursuant to the Texas Rule of

 Civil Procedure 190. Plaintiff moves the Court to enter a discovery control plan tailored

 to the circumstances of this particular suit.

                                                     II.

                                             PARTIES

2.01 Jamila Mosi is an individual residing in Dallas, Texas.

2.02 At all relevant times, Valet Living, L.L.C. (“Defendant”) was Plaintiff’s employer

in Texas and is a foreign Limited Liability Company with its principal place of business

located in Tampa, Florida. This Defendant may be served with process by serving its




                                                 1
Case 3:21-cv-00918-L Document 1-4 Filed 04/21/21 Page 2 of 7 PageID 12
lawyer, Paul Hash, Jackson Lewis, P.C., 500 N. Akard St., Ste. 2500, Dallas, Texas

75201, paul.hash@jacksonlewis.com.



                                               III.

                              JURISDICTION AND VENUE

3.01   This Court has subject matter jurisdiction over this action because the amount in

controversy is within the jurisdictional limits of this Court.


3.02   Venue is proper in this Court because Dallas County is the location where all or a

substantial part of the events or omissions giving rise to the claim occurred.


3.03   Plaintiff filed a charge alleging race, color and national origin discrimination and

retaliation with the EEOC. On March 8, 2021, the EEOC issued a Notice of Right to Sue.


                                               IV.

                               FACTUAL BACKGROUND

4.01 Defendant is engaged in the business of property management and related services.

4.02 At all relevant times, Defendant engaged in an industry affecting interstate commerce

and had fifteen or more employees for each working day in each of twenty or more calendar

weeks in the current or preceding calendar year.

 4.03 Plaintiff is black of African descent.

4.04 Defendant employed Plaintiff as a concierge, and she was promoted to a Senior

Concierge prior to the termination of her employment.

4.05 Sherri Barklay (white) was one of Plaintiff’s supervisors.

4.06 Shortly after Barklay became Plaintiff’s supervisor, she demoted Plaintiff in favor of

a white employee with less tenure and experience.

4.07 Sherri Barklay negatively referenced Plaintiff’s afro hair with comments such as



PLAINTIFF’S ORIGINAL PETITION PAGE -2
Case 3:21-cv-00918-L Document 1-4 Filed 04/21/21 Page 3 of 7 PageID 13
“what’s up with your hair;” claiming afro hair is “inappropriate” and fails to meet

Defendant’s standards; and did not represent the “look” Defendant desired; falsely claimed

residents had complained about Plaintiff’s hair and demanded Plaintiff not return to work

unless she tamed her ethnic hair style.

4.08 Plaintiff’s non-black colleague with straight hair would arrive to work with disheveled

and unkempt hair without repercussion.

4.09 Plaintiff complained about inequitable treatment to Defendant’s human resources

representatives to no avail and she was fired shortly thereafter.

4.10 When Plaintiff asked why she was being fired, she was told “at will employment.”

4.11 Following her termination, Barklay claimed that her comments were merely a

“miscommunication” and attempted to dissuade Plaintiff from filing a charge of

discrimination by offering a few days’ worth of pay.

4.12 When Plaintiff sought unemployment benefits, Defendant continued retaliating

against her by falsely claiming that Plaintiff was terminated for cause, citing an alleged

“incident” that occurred after Plaintiff had already been terminated.

4.13 Plaintiff’s termination with Defendants was motivated due to her race, color, or

National Origin and/or retaliation.

4.14 At all relevant times, Plaintiff’s supervisors, including, but not limited to, Barklay,

were acting within the course and scope of their employment for Defendant.

                                                V.

                                      CAUSES OF ACTION

                       COUNT 1:Title VII Race Discrimination
                        and Violation of Chapter 21 of the Texas
                                      Labor Code

5.01 Plaintiff realleges and reasserts the paragraphs contained in sections 1-4, supra.




PLAINTIFF’S ORIGINAL PETITION PAGE -3
Case 3:21-cv-00918-L Document 1-4 Filed 04/21/21 Page 4 of 7 PageID 14
5.02 Defendant’s actions complained of herein constitute a violation of 42 U.S.C.

2000e-2(a)(1)(2) and Chapter 21 of the Texas Labor Code because Plaintiff was

discriminated against with respect to her compensation, terms, conditions, and privileges of

employment because of her race, color, or national origin.

5.03 All conditions precedent to filing this action for race discrimination under state law

have been met. Plaintiff timely filed her charge of discrimination and has received a Right

to Sue letter from the EEOC.

5.04   Defendant has engaged in a single continuous course of conduct of discrimination

against Plaintiff because of Plaintiff’s race, color and/or national origin.

5.05 Such discrimination by Defendant against Plaintiff was intentional. Accordingly,

Plaintiff is entitled to recover damages from Defendant for back pay, front pay, benefits,

future pecuniary losses, emotional pain and suffering, inconvenience, loss of enjoyment of

life, other nonpecuniary losses, and compensatory damages. Further, this discrimination

was willful. Plaintiff is therefore entitled to recover exemplary damages. Plaintiff is also

entitled to recover all costs of Court and attorneys’ fees.

                      COUNT II:42 U.S.C. 1981 Discrimination

5.06 Plaintiff realleges and reasserts the paragraphs contained in sections 1-4, supra.

5.07 Defendant denied Plaintiff her right to make and enforce the contract of employment

the same as is enjoyed by white employees. Plaintiff was not given the same rights to

make, perform, modify, and terminate her contract of employment, and was denied the

enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.

                    COUNT III: TITLE VII, 42 U.S.C. § 2000E-3(A)
                    AND CHAPTER 21 OF TEXAS LABOR CODE
                          UNLAWFUL RETALIATION

5.08   Plaintiff repeats and re-alleges each and every allegation contained in




PLAINTIFF’S ORIGINAL PETITION PAGE -4
Case 3:21-cv-00918-L Document 1-4 Filed 04/21/21                  Page 5 of 7 PageID 15
paragraphs 1-4, supra.

5.09    Defendant refused to overturn its biased demotion decision once Plaintiff reported

unlawful discrimination and further retaliated against her by terminating her employment

after she reported discrimination concerns to Defendant.

5.10 Defendant’s purported reason for termination is a pretext for unlawful retaliation.

5.11 As a direct and proximate result of Defendant’s unlawful retaliation, Plaintiff

incurred damages.

5.12 Such retaliation by Defendant against Plaintiff was intentional. Accordingly,

Plaintiff is entitled to recover damages from Defendant for back pay, front pay, future

pecuniary losses, emotional pain and suffering, inconvenience, loss of enjoyment of life

and other nonpecuniary losses. Further, this retaliation was perpetrated by Defendant with

intentional malice or with reckless indifference to Plaintiff’s protected rights. Such

retaliation constitutes gross, wanton, reckless and/or intentional violation of Plaintiff’s

rights under the Texas Commission on Human Rights Act. Plaintiff is therefore also

entitled to recover punitive damages.

5.13 Plaintiff is entitled to an award of attorneys’ fees and costs under Texas Labor Code §

21.259 and Title VII.

                                              VI.

                                     ATTORNEYS’ FEES

6.01    The foregoing paragraphs of this Petition are incorporated in this Count by

reference as if set forth at length herein.

6.02    The preparation and filing of this Petition and prosecution of this lawsuit have

necessitated the hiring of attorneys. Plaintiff seeks to recover reasonable and necessary

attorneys’ fees as allowed by law.




PLAINTIFF’S ORIGINAL PETITION PAGE -5
Case 3:21-cv-00918-L Document 1-4 Filed 04/21/21                 Page 6 of 7 PageID 16
                                 VII.

                               JURY TRIAL DEMANDED

7.01 Plaintiff demands a trial by jury.

                                            VIII.

                             REQUEST FOR DISCLOSURE

8.01 Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is requested to

disclose, within 50 days of service of this request, the information or material described in

Rule 194.2, including all subparts thereof. This request is made subject to any relief that

may be granted by the Court requiring an earlier disclosure.

                                             IX.

                                          PRAYER
 WHEREFORE, Plaintiff prays Defendant be summoned to appear herein and that upon

 trial of this action Plaintiff have judgment as follows:

 (i) Determining that Defendant engaged in unlawful intentional discriminatory

 employment practices as alleged herein.

 (ii) Determining that Defendant engaged in discriminatory employment practices with

 malice or with reckless indifference to the federally protected rights of Plaintiff, and with

 conscious disregard to such rights.

 (iii) Enjoining Defendant from engaging in such unlawful employment practices and

 reinstating Plaintiff.

 (iv) Awarding Plaintiff back pay.

 (v) Awarding Plaintiff front pay.

 (vi) Awarding Plaintiff compensatory damages for emotional pain, suffering,

 inconvenience, mental anguish, and loss of enjoyment of life.

 (vii) Awarding Plaintiff punitive damages.



PLAINTIFF’S ORIGINAL PETITION PAGE -6
Case 3:21-cv-00918-L Document 1-4 Filed 04/21/21                Page 7 of 7 PageID 17
 (viii) Awarding Plaintiff pre- and post-judgment interest.

 (ix) Awarding Plaintiff costs and expenses, including reasonable attorney's fees and

 expert's fees.

 (x) Awarding Plaintiff pecuniary damages for costs related to seeking subsequent

 employment.

 (xi) Ordering and granting such other relief as is proper and just.

                                           Respectfully submitted,



                                            By:
                                           Mary L. Harokopus
                                           State Bar No. 00789347
                                           Mary L. Harokopus, PLLC
                                           5700 Granite Parkway, Ste. 200
                                           Plano, TX 75024
                                           Tel.: (972) 731-2524
                                           Fax: (469) 519-5547
                                           E-mail: mary@harokopuslaw.com

                                       ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL PETITION PAGE -7
